Citation Nr: 0407378	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  00-21 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for epigastric pain, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for multiple joint 
pain, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

5.  Entitlement to a higher initial evaluation for 
fibromyalgia, currently evaluated at 40 percent.

6.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) that denied the benefits sought on 
appeal.  The veteran, who had active service from February 
1991 to May 1994, appealed that decision to the BVA, and the 
case was forwarded to the Board for appellate review.

In July 2001, the Board returned the case to the RO for 
additional development, and thereafter the case was returned 
to the Board.  In December 2003, the Board requested an 
expert medical opinion in this case.  That opinion was 
received in February 2004, and a copy was provided to the 
veteran's representative, who provided additional argument in 
March 2004.

The issues of entitlement to a higher initial evaluation for 
fibromyalgia and to a total evaluation based on individual 
unemployability due to service-connected disabilities will be 
addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's headaches, epigastric pain, multiple joint 
pain, and fatigue are shown to be manifestations of his 
service-connected fibromyalgia.


CONCLUSIONS OF LAW

1.  Headaches, (other than headache symptoms attributed to 
service-connected fibromyalgia), were not incurred in or 
aggravated by active service, nor may they be presumed to 
have been so incurred, and are not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310, 3.317 (2003).

2.  Epigastric pain, (other than epigastric pain symptoms 
attributed to service-connected fibromyalgia), was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred, and is not proximately due 
to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.317 (2003).

3.  Multiple joint pain, (other than multiple joint pain 
symptoms attributed to service-connected fibromyalgia), was 
not incurred in or aggravated by active service, nor may it 
be presumed to have been so incurred, and is not proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.317 (2003).

4.  Fatigue, (other than fatigue symptoms attributed to 
service-connected fibromyalgia), was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred, and is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claims by means of the April 2000 
rating decision, the August 2000 and May 2002 Statements of 
the Case, and the May 2002 Supplemental Statement of the 
Case.

In the rating decision, the veteran was informed of the basis 
for the denial of his claims and of the type of evidence that 
he needed to submit to substantiate his claims.  In the 
Statements of the Case and Supplemental Statement of the 
Case, the RO notified the veteran of all regulations 
pertinent to his claims, informed him of the reasons for the 
denials, and provided him with additional opportunity to 
present evidence and argument in support of his claims.  In 
addition, the RO advised the veteran of the evidence 
necessary to support his claims and of the respective duties 
of the VA and of the veteran in obtaining that evidence in 
various letters, including those dated in January 2000 and 
November 2001.  The veteran also was specifically advised of 
the provisions of the VCAA by the RO and by the July 2001 
Board remand.  Therefore, the Board finds that the rating 
decision, Statements of the Case, Supplemental Statement of 
the Case, and related letters provided to the veteran 
specifically satisfy the notice requirements of 38 U.S.C.A. 
§ 5103 of the new statute. 

Nevertheless, the United States Court of Appeals for Veteran 
Claims (Court) decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  In this case, the initial RO decision 
was made prior to November 9, 2000, the date the VCAA was 
enacted.  The VA believes that this decision is incorrect as 
it applies to cases where the initial RO decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  However, assuming solely for 
the sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  

While the notice provided to the appellant was not given 
prior to the first RO adjudication of the claim, the notice 
was provided by the RO and the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to the VA 
notices.  In addition, in response to the VA notices the 
veteran and his representative have not indicated that there 
is any additional evidence that need to be obtained in order 
to fairly decide his claim.  Further, the veteran filed and 
was granted a motion to advance his case on the Board's 
docket because of financial hardship, thus indicating to the 
Board a desire to have his appeal decided as soon as 
possible.  Lastly, in response to the notice to the veteran 
from the Board that an additional medical opinion was being 
obtained, the veteran indicated that he was waiving 
consideration of that evidence by his representative in order 
to expedite a decision on his appeal.  Under these 
circumstances, the Board finds that the veteran will not be 
prejudiced by the Board proceeding with a decision, and that 
no useful purpose would be served by returning this case to 
the RO to reissue notice that has already been provided and 
providing the veteran further opportunity to be heard.

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the RO 
afforded the veteran numerous VA medical examinations and 
obtained VA medical opinions.  The RO obtained relevant VA 
clinical records and requested all private treatment records 
identified by the veteran.  The RO also considered numerous 
lay statements and arguments presented by the veteran and his 
representative, including medical literature.  The veteran 
presented testimony at a personal hearing before the Board.  
Finally, the Board remanded this matter for additional 
development that was accomplished by the RO and the Board 
obtained an expert medical opinion in this case.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

The veteran alleges that his headaches, epigastric pain, 
multiple joint pain, and fatigue are due to his active 
service in the Persian Gulf from August to December 1991.  
Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  In addition, a disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310.  Generally, 
to prove service connection, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id. 

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446.  That 
statute, in part, added a new section 1117 to Title 38, 
United States Code.  Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and on October 21, 1998, 
Public Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness.

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001.  On December 27, 
2001, the President signed into law the "Veterans Education 
and Benefits Expansion Act of 2001."  This liberalizing 
legislation amends various provisions of 38 U.S.C. §§ 1117, 
1118, including a complete revision of § 1117(a), which now 
provides as follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms. 
	(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue.  (2) 
Unexplained rashes or other dermatological signs or symptoms.  
(3) Headache.  (4) Muscle pain.  (5) Joint pain.  (6) 
Neurological signs and symptoms.  (7) Neuropsychological 
signs or symptoms.  (8) Signs or symptoms involving the upper 
or lower respiratory system.  (9) Sleep disturbances.  (10) 
Gastrointestinal signs or symptoms.  (11) Cardiovascular 
signs or symptoms.  (12) Abnormal weight loss.  (13) 
Menstrual disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  The effective date 
of all of the cited amendments is March 1, 2002.  See 66 Fed. 
Reg. 56,614, 56,615 (Nov. 9, 2001) (codified at 38 C.F.R. § 
3.317(a)(1)(i)).

In relation to the current appeal, the veteran's service 
medical records contain no relevant findings, complaints, or 
diagnoses until the May 1994 separation examination.  At that 
time, the veteran reported occasional leg pain, tiredness, 
headaches, stomachaches, and memory loss since his return 
from the Persian Gulf in 1991.  He also reported frequent 
trouble sleeping and excessive worry.  No objective findings 
were made and the examiner commented that the veteran's 
complaints may be related to concern over separation from 
service.

VA clinical records show that the veteran was seen for 
epigastric pain in December 1994.  In April 1995, he 
complained of fatigue, headaches, joint pain, and fatigue, 
and was assessed with Gulf Vet Syndrome.  In August 1995, the 
veteran complained of headaches, diarrhea, and loss of 
appetite.  An EGD was performed in July 1998 due to abdominal 
pain and heme positive stool.  The findings were essentially 
normal and the veteran was assessed with duodenitis.  A 
colonoscopy performed in July 1998 found internal 
hemorrhoids, and the pathology report made findings 
consistent with early reflux esophagitis.  

VA clinical records dated February 2000 show that the veteran 
complained of headaches, stomach pain, diarrhea, joint pain, 
fatigue, and bilateral elbow and knee pain.  He was assessed 
with chronic fatigue.  

At a February 2000 VA examination for chronic fatigue 
syndrome, the veteran reported that, soon after his return 
from the Persian Gulf, he had flu-like symptoms of headaches, 
stomach pain, diarrhea, weight loss, joint pain, and fatigue.  
He also complained of depression and difficulty sleeping.  
The mental status examination was negative except for a 
depressed mood and affect.  The veteran was diagnosed with 
adjustment disorder with depressed mood.  The examiner stated 
that he saw no evidence of chronic fatigue syndrome.

At the February 2000 VA joints examination, the veteran's 
primary complaint was dull aching pain of the bilateral 
elbows and knees.  He had no history of injury.  He had other 
transient diffuse aches and pains, and had occasional hand, 
foot, ankle, and back pain.  The veteran was diagnosed with 
bilateral elbow and knee arthralgia, unknown etiology; no 
evidence of internal derangement of the elbows or knees.

At the VA neurological examination that same month, the 
veteran reported headaches associated with dizziness and 
vertigo, chronic fatigue with sleeping difficulties, joint 
pain, gastrointestinal problems, and mild balance problems.  
The headaches occurred in the forehead and periorbitally.  
They were very severe and occurred a number of times each 
week.  Neurological, motor, and sensory evaluations were 
normal and the veteran was assessed with tension headaches.

A VA general medical examination was also performed in 
February 2000.  At that time, the veteran reported problems 
including rhinitis, eye redness, and recurrent headaches, and 
symptoms consistent with irritable bowel syndrome and 
gastroesophageal reflux disease.  Following diagnostic tests, 
the veteran had been told that he had internal hemorrhoids 
and gastroesophageal reflux disease.  The eye pain was 
suspected to be glaucoma, but further testing was pending.  
He had started medication for the rhinitis symptoms.  The 
veteran had occasional dyspnea on exertion but he continued 
to run and exercise.  He also had a poor sleep pattern and 
symptoms consistent with intermittent asthma.  The veteran 
was diagnosed with allergic perennial rhinitis, 
gastroesophageal reflux disease by history, irritable bowel 
syndrome, and recurrent headaches.  The examiner commented 
that the Gulf War protocol showed no evidence of undiagnosed 
illness or chronic fatigue syndrome.  

A VA clinical report dated in April 2000 stated that the 
veteran reported a several year history of abdominal pain and 
questionable weight loss.  A CT scan of the abdomen and all 
laboratory work had been normal.  He had hemorrhoids by 
colonoscopy.  The veteran's headaches were attributed to 
sinusitis, and he was assessed with questionable irritable 
bowel syndrome.

The veteran submitted several lay statements in May 2000.  
His acquaintances and family members stated that they knew of 
his condition including headaches, fatigue and stomach and 
joint pain.  The veteran's employer wrote that he had missed 
a number of days of work due to illness and that he 
complained of stomach pain and headaches.

At his personal hearing before the Board in January 2001, the 
veteran testified that his headaches, stomachaches, and joint 
pains began in 1991 when he returned from the Persian Gulf.  
He had served as a crewman on a tank near the Iraq-Kuwait 
border.  He had reported these symptoms on his separation 
examination, but had been told that they were stress related.  
He had received continuous medical care at the VA since 
January 1995.  He had been given medication to treat his 
symptoms but had been told that his blood tests were normal.  
He had constant aching joint pain all over his body, and had 
no appetite.  He reported that his allergist believed that 
his headaches were related to allergies that were aggravated 
in the Persian Gulf.   

In January 2001, Ann E. Kinnealey, M.D., submitted a report 
and associated blood work.  She stated that the veteran had 
been extensively evaluated by herself and Drs. Costas and 
Cohen.  She opined that the veteran was progressively 
incapacitated by chronic fatigue syndrome, arthralgias, 
collagen vascular disease, and severe atopy.  This symptom 
complex was consistent with Post Persian Gulf War Syndrome.  

In a January 2001 letter from Chris Costas, M.D., he wrote 
that he had recently seen the veteran for complaints of 
chronic fatigue, night sweats, weakness, diarrhea, and muscle 
and joint pain.  Physical examination had identified inflamed 
mucosa and reduced muscle tone, and laboratory tests had 
indicated chronic reactive inflammation.  He opined that the 
veteran most likely had Post Gulf War Syndrome.  

In a January 2001 letter from Gerald Cohen, M.D., he wrote 
that the veteran was diagnosed with perennial allergic 
rhinitis and chronic fatigue syndrome, both aggravated by 
Gulf War Syndrome and possibly by chemical exposure.  The 
veteran's skin tests showed markedly atopic allergies and an 
allergic person's symptoms were usually aggravated by toxic 
chemicals, stress, and other irritating factors.

VA clinical records show that the veteran was assessed with 
questionable fibromyalgia in October 2001.  An infectious 
disease consultation was performed in November 2001.  
Physical examination was negative except for mild epigastric 
tenderness.  The veteran was diagnosed with Gulf War 
Syndrome, chronic fatigue of unknown etiology.  The examiner 
commented that laboratory tests had shown no active 
infection, and no real evidence of vasculitis or collagen 
vascular disease. 

At a VA rheumatology consultation performed later in the 
month, the examiner reviewed the veteran's medical history 
and complaints.  Physical examination was negative except for 
the presence of multiple tender points.  The examiner found 
that the signs and symptoms were most consistent with 
fibromyalgia.  A general medicine note in December 2001 
stated that the veteran had been found to have fibromyalgia 
and chronic fatigue syndrome, probably from Gulf War 
syndrome.  

The veteran submitted several lay statements in December 
2001.  His acquaintances and family members stated that he 
had been physically active and participated in sports prior 
to entering the military.  In contrast, the veteran now 
complained of stomach and joint pain and fatigue.

In December 2001, the veteran completed the Persian Gulf 
registry questionnaire and complained of arthralgia/myalgia 
of all joints and muscles, especially the knees and elbows, 
chronic fatigue with severe diffuse weakness and lack of 
energy, headaches, and epigastric pain and symptoms.  It was 
noted that the veteran had undergone numerous consultations 
and all work-ups had been negative.  An upper and lower 
gastrointestinal series, an EGD, a colonoscopy, a CT scan, 
and an ultrasound had been negative.  It was observed that 
the rheumatology clinic had diagnosed fibromyalgia.  The 
veteran was assessed with fibromyalgia with myalgia and 
arthralgia, allergic sinusitis and sinus headache, and 
epigastric pain of undetermined etiology.

At a VA outpatient consultation performed in April 2002, the 
veteran complained of the same symptomatology.  Examination 
found decreased strength of the upper extremities due to 
effort, and tenderness on range of motion of the upper 
extremities.  The examiner recommended referral to psychiatry 
and rheumatology.  He observed that extensive work-ups for 
collagen-vascular, neoplastic and infectious diseases had 
been negative.

At an April 2002 VA neurological examination, the veteran 
reported generalized headaches that were continuous and daily 
in nature.  The headaches lasted all day and also interfered 
with his sleep.  The veteran also had diffuse joint pains of 
the elbows, hands, legs, and back.  He claimed that he could 
not work due to this joint pain.  Any type of movement 
aggravated the joint pain.  He also had constant fatigue and 
constant stomach discomfort.  Objectively, the neurological, 
sensory, and motor examinations were negative.  During the 
examination, the veteran grimaced with any movement.  The 
veteran was assessed with tension headaches.

In a May 2002 addendum, the neurologist reiterated that no 
neurological abnormality was found and that the veteran's 
headaches were most consistent with the clinical diagnosis of 
tension type headaches.  He further commented that laboratory 
tests had been negative and that the veteran appeared to 
exaggerate his pain.  He opined that the veteran's headaches 
were not likely related to his Persian Gulf experiences.  

Another VA examination was performed in April 2002 by a 
board-certified internist.  At this examination, the veteran 
complained mostly of his elbow and knee pain.  The pain was 
constant and exacerbated by inclement weather and physical 
activity.  The examiner noted the diagnosis of fibromyalgia 
given by the rheumatology clinic.  The veteran reported that 
he had not followed up with rheumatology and that he was not 
currently taking any pain medications.  The veteran also 
reported constant abdominal pain and intermittent nausea and 
vomiting.  It was noted that he had been diagnosed with 
gastroesophageal reflux disease and irritable bowel syndrome.  
The veteran had not followed up with a gastrointestinal 
evaluation as suggested.  

Physical examination of the knees and elbows was negative 
except for tenderness on deep palpation and some painful 
motion of the knees.  Abdominal examination was negative 
except for voluntary guarding with tenseness of the rectus 
abdominus muscles.  The veteran was diagnosed with 
fibromyalgia and gastroesophageal reflux disease and 
irritable bowel syndrome.  The examiner commented that the 
veteran had no bony abnormality of the knees or elbows, and 
that the arthralgias were more likely than not a component of 
fibromyalgia.  The examiner stated that the veteran did not 
presently have symptoms of gastroesophageal reflux disease, 
but that he had a diagnosis of esophagitis by biopsy.  The 
veteran also had atypical abdominal symptoms that were at 
least as likely as not consistent with irritable bowel 
syndrome.  The examiner opined that the veteran's fatigue was 
due to the fibromyalgia and that all of the veteran's 
symptoms could be explained by the given diagnoses.  The 
examiner found no evidence of chronic fatigue syndrome or 
undiagnosed illness.

In a May 2002 addendum, the examiner found that the veteran's 
fibromyalgia was related to service in the Gulf War and was 
consistent with a Post Persian Gulf War Syndrome diagnosis.  
He further found that the veteran's gastroesophageal reflux 
disease and irritable bowel syndrome were not likely related 
to the Gulf War and would have occurred independently.  

A May 2002 rating decision granted service connection for 
fibromyalgia, claimed as multiple joint pain, and assigned a 
40 percent evaluation.  

In December 2003 the Board determined that the medical 
evidence was insufficient to decide the veteran's claim.  In 
requesting an expert medical opinion the Board stated that 
the record before the Board was less than clear as to whether 
any headaches, fatigue and/or gastrointestinal symptomatology 
represent manifestations of the service connected 
fibromyalgia, were distinct and independent disorders from 
fibromyalgia, or were manifestations that by history, 
physical examination and laboratory tests cannot be 
attributed to any known clinical diagnosis -- an undiagnosed 
illness.  The Board received the expert medical opinion in 
March 2004, and is as follows (without footnotes):

I have been asked to respond to the following 
questions:

1.	"Are the Veteran's headache, fatigue, 
and gastrointestinal complaints and symptoms 
manifestations that by history, physical 
examination and laboratory tests cannot be 
attributed to any known clinical diagnosis?"

The appellant's symptoms of headache, fatigue and 
gastrointestinal complaints can be attributed to a 
known clinical diagnosis.  Based on the symptoms 
described throughout these medical records and, 
specifically the rheumatologic consultation of 
November 2002, the veteran meets the most widely 
accepted case definition criteria for the diagnosis 
of Fibromyalgia (viz.: (1) chronic, widespread 
musculoskeletal pain; (2) excess tenderness in at 
least eleven of eighteen predefined anatomic 
sites).¹

Fatigue, headache and gastrointestinal complaints 
are common components of Fibromyalgia.  Fatigue is 
present in more than 90% of Fibromyalgia patients.  
Indeed, 70% of Fibromyalgia patients meet the 
criteria for Chronic Fatigue Syndrome.²  
Distinguishing Fibromyalgia from Chronic Fatigue 
Syndrome can be quite difficult, and sometimes 
impossible.  Headaches, both tension and migraine, 
are also common in patients with Fibromyalgia. 
Gastrointestinal complaints, especially ill defined 
abdominal pain symptoms, or symptoms meeting the 
case definition criteria for Irritable Bowel 
Syndrome, are also frequently seen in patients with 
Fibromyalgia.

The appellant had extensive evaluations in the VA 
and private sector, including history, physical 
examinations, multiple laboratory testing and 
endoscopy, No other established diagnosis to 
account for chronic musculoskeletal pain, fatigue, 
headaches, and gastrointestinal complaints was 
identified.  Esophagogastroduodenoscopy 
demonstrated histologically confirmed esophagitis 
consistent with a diagnosis of gastroesophageal 
reflux disease (GERD); however, the appellant has 
abdominal pain symptoms not explained by GERD, and 
of the type often seen in patients with 
Fibromyalgia.

Headache, fatigue, and gastrointestinal complaints 
as described by the appellant can be "attributed 
to" (i.e., associated with) his service connected 
Fibromyalgia, and, as a consequence would need to 
be considered in rating disability accruing from 
Fibromyalgia.

2.	"Are the Veteran's headache, fatigue and 
gastrointestinal complaints and symptoms 
manifestations of this service connected 
Fibromyalgia or are they distinct and independent 
disorders from Fibromyalgia?  If they distinct and 
independent disorders from Fibromyalgia, are any of 
the disorders in any way causally or etiologically 
related to the service connected 
Fibromyalgia?"[sic]

As noted in the response to question number one, 
these symptoms are often seen in patients with 
Fibromyalgia.  In the case of the appellant, I 
would conclude, for the reasons noted above, that 
these symptoms are more likely than not related to 
his Fibromyalgia.

While Fibromyalgia is generally accepted as a 
discrete syndrome, it remains controversial, and 
there is no agreement or understanding of its 
pathogenesis. As such, it is impossible to state, 
"if . . .  any of the disorders [are] in any way 
causally or etiologically related to the service 
connected Fibromyalgia."  The best that can be 
stated is that there is a strong association of 
these symptoms and disorders with Fibromyalgia.

3.	"If the veteran's headache, fatigue and 
gastrointestinal complaints and symptoms are 
distinct and independent disorders from 
Fibromyalgia and are not causally or etiologically 
related to Fibromyalgia, are the headaches, fatigue 
and gastrointestinal complaints and symptoms 
related to symptomatology shown in service medical 
records?"

As outlined above, the best explanation for the 
appellant's headache, fatigue and gastrointestinal 
complaints and symptoms are that they are 
associated with the diagnosis Fibromyalgia.  As 
part of the symptom complex of Fibromyalgia, and in 
the absence of any other specific diagnosis after 
evaluation, these symptoms do not need to be 
considered as "distinct and independent" from 
Fibromyalgia.

Based upon the above facts, the Board finds that a 
preponderance of the evidence is against service connection 
for headaches, stomach pain, multiple joint pain, and 
fatigue, claimed as due to an undiagnosed illness.  In this 
respect, the Board notes that the veteran has been granted 
service connection for fibromyalgia during the course of this 
appeal.  The Board acknowledges that the veteran has been 
given numerous diagnoses to explain his complex of symptoms.  
However, the most recent medical opinion received in March 
2004 determined that the veteran's symptoms were most likely 
attributable to fibromyalgia.  The examiner based this 
opinion upon the veteran's medical history, and a review of 
all of the medical records.  That opinion provided a through 
rationale for the conclusion supported by references to 
medical treatises.

While the Board concedes that the veteran was diagnosed with 
chronic fatigue syndrome and Gulf War syndrome by various 
physicians, these diagnoses were based upon the same 
symptomatology as the subsequent diagnosis of fibromyalgia.  
Indeed, the private medical opinions from Drs. Kinnealey and 
Costas both concluded that the veteran had but one diagnosis 
that accounted for the his symptomatology, "Post Persian 
Gulf War Syndrome."  This is entirely consistent with the 
other diagnoses, including that of the March 2004 expert 
opinion, that the veteran has one diagnoses to account for 
his symptomatology, but rather than Post Persian Gulf War 
Syndrome, the diagnosis was fibromyalgia.  Indeed, as was 
explained in the March 2004 opinion, all of the veteran's 
symptomatology is common in individuals with fibromyalgia and 
"[t]he appellant had extensive evaluations in the VA and 
private sector, including history, physical examinations, 
multiple laboratory testing and endoscopy, [and] [n]o other 
established diagnosis to account for chronic musculoskeletal 
pain, fatigue, headaches, and gastrointestinal complaints was 
identified.  

The law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, and provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. 
App. 488 (1995) (the Board may adopt a particular independent 
medical expert's opinion for its reasons and bases where the 
expert has fairly considered the material evidence of 
record).  The Board, of course, is not free to reject medical 
evidence on the basis of its own unsubstantiated medical 
conclusions.  Flash v. Brown, 8 Vet. App. 332. 229 (1995).  

For the reasons set forth above, the Board concludes that the 
preponderance of the evidence is against the veteran's 
claims.  The dispositive question in this case is a medical 
question and the Board finds that the March 2004 medical 
opinion has the greatest probative value.  Not only was a 
clear rationale provided, supported by reference to medical 
treatises, it was the only opinion that was consistent with 
the other medical opinions and diagnoses of record and 
accounts for all of the veteran's symptomatology.  It was 
also consistent with the medical treatise material submitted 
in support of his claim.  Accordingly, the Board concludes 
that service connection for headaches, epigastric pain, 
multiple joint pain and fatigue, other than as symptoms 
attributable to the veteran's service-connected fibromyalgia, 
is not warranted.

The veteran and his representative have also argued that he 
should be compensated separately for each symptom or that he 
should be service connected for an undiagnosed illness in 
addition to fibromyalgia.  However, the evaluation of the 
same "disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.

Finally, the Board notes that the veteran's headaches, 
gastroesophageal reflux disease, and irritable bowel syndrome 
have been found to be unrelated to his period of active 
service, but rather are manifestations of his service 
connected fibromyalgia.  As such, a grant of direct service 
connection is not warranted.  In this regard, the Board notes 
that the medical literature concerning fibromyalgia, 
submitted by the veteran and his representative, identify 
these symptoms as manifestations of fibromyalgia.  Therefore, 
the veteran's functional impairment related to these symptoms 
is appropriately rated as fibromyalgia.



ORDER

Service connection for headaches, to include as due to an 
undiagnosed illness, is denied.

Service connection for epigastric pain, to include as due to 
an undiagnosed illness, is denied.

Service connection for multiple joint pain, to include as due 
to an undiagnosed illness, is denied.

Service connection for fatigue, to include as due to an 
undiagnosed illness, is denied.


REMAND

With respect to the issues of entitlement to a higher initial 
evaluation for fibromyalgia and to a total evaluation based 
on individual unemployability due to service connected 
disabilities, the Board finds that the veteran has expressed 
disagreement with rating decisions that denied these 
benefits.  However, the RO has not issued a Statement of the 
Case with respect to these issues.  

In this regard, a rating decision dated in May 2002 granted 
service connection for fibromyalgia and assigned a 40 percent 
evaluation.  The veteran then filed a claim for a total 
evaluation based on individual unemployability due to 
service-connected disabilities in July 2002.  The Board finds 
that this submission, so shortly following the grant of 
service connection for fibromyalgia and the assignment of a 
40 percent evaluation, constitutes a Notice of Disagreement 
to the initial evaluation assigned for fibromyalgia.  As for 
the issue of a total evaluation based on individual 
unemployability due to service connected disabilities, a 
rating decision dated in December 2002 denied this claim and 
in a statement from the veteran received in October 2003 he 
referred to his inability to provide for himself due to his 
physical disabilities.  The Board finds that this statement 
constitutes a Notice of Disagreement to the December 2002 
rating decision that denied a total evaluation based on 
individual unemployability due to service connected 
disabilities.

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the U.S. Court of 
Appeals for Veterans Claims (Court) has indicated that the 
proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the [ ] claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.")  

Therefore, in order to afford the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion further development of 
these issues is necessary.  The issues are being returned to 
the RO via the Appeals Management Center in Washington, D.C., 
and the VA will notify the veteran when further action is 
required on his part.  Accordingly, this case is REMANDED for 
the following action:

The RO should issue a Statement of the 
Case in response to the Notice of 
Disagreement the veteran filed to the May 
2002 rating decision assigning a 40 
percent evaluation for fibromyalgia and 
to the December 2002 rating decision that 
denied a total evaluation based on 
individual unemployability due to service 
connected disabilities.  The veteran and 
his representative should be clearly 
advised of the need to file a Substantive 
Appeal if the veteran wishes to complete 
an appeal from those determinations.  

The purpose of this REMAND is to obtain additional 
development, specifically to comply with the holding of the 
Court in Manlincon v. West, 12 Vet. App. 238 (1999), and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant is free to submit any additional evidence he 
desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant until he is notified.  



		
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



